ELLISON, J.
— This action is forcible entry and detainer. The judgment in the trial court was for defendant and plaintiffs appealed.
An examination of the record discloses that there is nothing before this court which it can properly review. The cause was submitted to the trial court without a jury. There were no objections to evidence and no instructions asked. This condition of the record only leaves the question whether there was any evidence to sustain the court in its finding. There was evidence from which the court could well find that the alleged possession taken by plaintiffs was not in good faith for the purpose of occupation, but on the contrary was a sham and pretense. Furthermore, there was evidence tending to show that defendant and his predecessors had had the possession now complained of for more than three years. Either of these conditions, if believed by the court, would prevent a finding for plaintiffs. Section 3344, Revised Statutes 1899, and authorities in defendant’s brief. The question in cases like this is not what we would have found to be the fact had we tried the case in the first instance, but is confined to the one point, viz., whether there is any substantial evidence, direct or circumstantial, which tends to support the view taken by the trial court.
The judgment must be affirmed.
All concur.